Citation Nr: 1342912	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  07-24 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of acid-splash eye injury, to include madarosis, conjunctivitis, blepharitis, loss of eyelashes, and dry eye syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.  The VA Regional Office (RO) in Hartford, Connecticut originally denied service connection in February 2004.  The Board remanded the claim in April 2006, and in the December 2006 rating decision the AMC granted service connection with a disability rating of 10 percent, effective July 28, 2003.  Jurisdiction of the matter rests with the RO in Hartford, Connecticut.

The RO originally rated the Veteran's acid splash eye injury residuals under Diagnostic Code 6023 for complete, unilateral or bilateral loss of eyebrows based on the diagnosis of madarosis.  38 C.F.R. § 4.84 (2008).  Upon review, however, the Board finds the Veteran's eye residuals are more accurately depicted by the criteria found at Diagnostic Code 6024 for bilateral loss of eyelashes.  38 C.F.R. § 4.84.  In this case, the medical evidence reflects a diagnosis of madarosis and findings of bilateral loss of eyelashes.  VA examiners have not reported any loss of eyebrows, and the Veteran has not asserted such symptoms.  Therefore, the Board finds the Veteran's residuals of acid-splash injury are most appropriated rated under Diagnostic Code 6024.  


FINDING OF FACT

During the pendency of the appeal, the Veteran's eye disability was manifested primarily by pain, intermittent irritation, floaters, inflammation of the eyelids, loss of eyelashes, and dryness.



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for residuals of acid-splash injury, to include madarosis, conjunctivitis, blepharitis, loss of eyelashes, and dry eye syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.84, Diagnostic Code 6024 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable decision of the Agency of Original Jurisdiction on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

Once service connection has been granted, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and Statement of the Case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to further communications with the veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  Therefore, the Board finds the Veteran has been informed of what is necessary to achieve a higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

The Veteran's service treatment records, VA treatment records, VA examination reports, identified private treatment records, and lay evidence have been associated with the claims file.  In addition, the Veteran underwent VA examination in May 1991 and October 2006 in connection with his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In January 2011, the Board remanded the Veteran's claim for additional development.  Specifically, the Board instructed that the RO/AMC request that the Veteran identify all sources of treatment for any eye problems since the October 2006 VA examination.  In addition, the Board directed that the RO/AMC schedule the Veteran for a VA examination to determine the current nature and severity of his residuals of acid-splash injury.  Accordingly, a February 2011 letter from the AMC requested that the Veteran identify and provide signed releases for any outstanding treatment records.  The record does not show that the Veteran identified any outstanding evidence pertinent to his claim.  Furthermore, the Veteran underwent VA examination in March 2012.  The record demonstrates that the VA examiners reviewed the pertinent evidence and the Veteran's lay statements.  Additionally, the examinations provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  In addition, the Board finds the AMC substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the pendency of the appeal, the rating criteria for evaluating eye disabilities were revised, effective December 10, 2008.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008); (codified at 38 C.F.R. § 4.79, Diagnostic Codes 6000 to 6037 (2013)).  This amendment only applies to claims received on or after December 10, 2008.  In this case, the Veteran's claim has been pending since prior to that date.  Therefore, the Board will only consider the Veteran's service-connected eye disability under the rating criteria in effect prior to December 2008.

The Veteran's residuals of acid-splash injury are currently rated as 10 percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 6023.  However, as noted above, the Board finds the primary symptom of the Veteran's eye disability is more appropriately rated under Diagnostic Code 6024 for bilateral loss of eyelashes.  As in effect prior to December 10, 2008, Diagnostic Code 6024 provides a 10 percent disability rating for complete, unilateral or bilateral loss of eyelashes.  The Diagnostic Code does not provide for a rating in excess of 10 percent.  38 U.S.C.A. § 4.84a, Diagnostic Code 6024 (2008).

In May 1991, the Veteran underwent VA examination in conjunction with his claim.  He reported blurry vision that was out of focus, which he noticed when watching television and driving a car.  He asserted that he could restore his vision in 10 to 30 minutes by closing his eyes and that both eyes were equally affected.  He had no history of glaucoma, diplopia, or pain.  Without correction, his bilateral visual acuity was 20/25 and with correction, it was 20/20.  His color vision was normal, and his lids and lashes were clear bilaterally with no scarring.  His conjunctivae and corneas were clear, and his fundi discs were healthy.  His peripheral retinas were intact without any holes or tears, and there was no evidence of permanent damage resulting from the acid injury.  The VA examiner found the Veteran's ocular health was good and that his visual symptoms were consistent with hyperopia and presbyopia.  

An April 1993 VA treatment record reflects an assessment of presbyopia and the finding that the Veteran's ocular health was within normal limits.  He had no history of diplopia or glaucoma.  His lids, lashes, conjunctivae, corneas, and irises were clear.

In January 1997, the Veteran complained of problems with the headlights of on-coming traffic.  The assessment was presbyopia and good ocular health bilaterally.  

An undated VA treatment record reflects an impression of emmetropia, presbyopia, and ocular health within normal limits bilaterally.

A March 2004 VA treatment record shows the Veteran had no history of eye surgery, eye disease, glaucoma, flashes/floaters, eye pain, double vision, or headaches.  He was not taking any ocular medications.  His visual acuity at a distance with correction was 20/25 in the right eye and 20/20 in the left eye and visual acuity near without correction was 20/200 in the right eye and 20/100 in the left eye.  His pupils were normal bilaterally, and his extraocular muscles were full and smooth bilaterally.  His lids, lashes, and adnexa were clear bilaterally, as were his corneas and conjunctiva/sclera.  His irises were flat bilaterally, and his lens and vitreous were clear bilaterally.  The assessment was healthy dilated fundus examination bilaterally, bilateral blepharitis, and bilateral presbyopia.

In a written statement received in May 2004, the Veteran asserted a private physician saw damage in his eyes in 1986 or 1987.  The Veteran stated that he had reported sharp pains that felt as though someone was placing a needle in his eyes.  In a May 2006 written statement, the Veteran reported that he had no hair on his eye lids and that he got sharp pains in his eyes once in awhile.  

The Veteran underwent VA examination in October 2006 in connection with his claim.  The Veteran reported long-standing, intermittent irritation and sharp pain bilaterally, which were relieved by blinking and artificial tear use.  He asserted that after his separation from service, a private physician had told him that one of his eye muscles was almost completely burned out.  The Veteran also reported glare problems when driving at night, which were relieved with a light tint in his eyeglasses.  He reported bilateral, stable vision with distance and near since his last visit.  He did not have any discharge, itching, flashes, diplopia, or loss of vision.  The Veteran had a history of stable, long-standing floaters and occasional headaches, which the VA examiner found were most likely not due to the Veteran's vision conditions.  The Veteran was not taking any ocular medications.  Visual acuity at a distance without correction was 20/40 in the right eye and 20/30 in the left eye, and visual acuity near without correction was 20/80 in both eyes.  With correction, visual acuity at a distance and near was 20/20 bilaterally.  His extraocular muscles had full range of motion, and there was no metamorphopsia or scotoma bilaterally.  His lids, lashes, and adnexa revealed bilateral blepharitis, bilateral meibomian gland dysfunction, and bilateral madarosis.  Examination of the cornea reflected bilateral, instantaneous tear break-up time and a three millimeter superficial vertical linear corneal abrasion with no epithelium flap in the right eye.  There was bilateral trace injection in the conjunctiva/sclera.  The upper lids were inverted with no trapped foreign bodies, and his irises were clear and flat.  Disk color was pink and healthy bilaterally, disk margins were distinct bilaterally, and maculas were clear and flat bilaterally.  The assessment was bilateral dry eye syndrome; meibomian gland dysfunction; bilateral madarosis; bilateral blepharitis; asymptomatic minor corneal abrasion; mild cataracts; and hyperopia/astigmatism/presbyopia.  

In a February 2007 letter, the Veteran asserted that he deserved a higher rating for his service-connected residuals of acid-splash injury because his eyes would not get any better.  He asserted that he would have to put eye drops in his eyes four times per day for the rest of his life.  He also reported that physicians could not perform eye surgery because of the damage to both of his eyes.  In a written statement received in July 2007, the Veteran stated that he had no hair on his eye lids and that he had scar tissue on the sides of his eyes.  He also claimed that his tear duct glands were damaged, and he repeated his assertions regarding the use of eye drops and an inability to have eye surgery.  In his August 2007 substantive appeal, the Veteran claimed that he also had problems with night vision and bright lights.

In March 2012, the Veteran underwent VA examination in connection with his claim.  The Veteran complained of sandy feelings in both eyes approximately one to two times per day, which were usually worse when he was in the kitchen at work as a cook.  He also reported the same irritation and dryness when he was outside.  The Veteran rated his dry eye symptoms as a seven out of ten a few times per week.  He also reported longstanding, intermittent irritation and sharp pain in each eye, which were relieved by blinking and artificial tear use.  The Veteran also stated that after separation from service, a private physician had told him that one of his eye muscles was completely burned.  The VA examiner recorded an ocular history of floaters, which were stable and longstanding, and dry eye syndrome in each eye.  The Veteran's uncorrected distance vision was 20/50 in his right eye and 20/40 or better in his left eye.  His uncorrected near vision was 20/70 in his right eye and 20/200 in his left eye.  His corrected distance vision and corrected near vision were 20/40 or better in both eyes.  The Veteran's pupils were each six millimeters in diameter, round, and reactive to light, and there were no afferent pupillary defects.  The Veteran did not have any anatomical loss, light perception only, extremely poor vision, or blindness of either eye, and he did not have a corneal irregularity that resulted in severe, irregular astigmatism.  The Veteran did not have diplopia, and tonometry revealed right eye pressure of 17 and left eye pressure of 16.  External examination of the lids and lashes revealed blocked MGs in both eyes with frothy tear film and a few missing lashes over the lower lids.  The conjunctiva/sclera, anterior chamber, iris, and lens of each eye were normal, and examination of the cornea revealed a thin tear film with no stain.  Interior examination revealed normal fundus bilaterally.  The Veteran did not have a visual field defect.  The VA examiner diagnosed dry eye syndrome/posterior blepharitis in both eyes.  The Veteran did not have scarring or disfigurement attributable to the eye condition, and he did not have any incapacitating episodes attributable to any eye condition.  The VA examiner opined that the chemical burns incurred during service had caused underlying conjunctival damage that over time affected tear production.  The VA examiner recorded that the Veteran's eye condition did not impact his ability to work.

As noted above, Diagnostic Code 6024 does not provide for a disability rating in excess of 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6024.  However, the Board has considered the applicability of other diagnostic codes for rating the Veteran's eye disability but finds that no other diagnostic code provides a basis for a higher disability rating at any time during the appeal period.  In this case, the evidence does not reflect that residuals of acid-splash injury have ever been manifested by uveitis; keratitis; scleritis; iritis; cyclitis; choroiditis; retinitis, detachment of the retina; intraocular hemorrhage; tuberculosis of the eye; retinal scars, atrophy, or irregular retinopathy; maculopathy; glaucoma; benign or malignant neoplasms of the eyeball; central nystagmus; or trachomatous conjunctivitis.  As such, Diagnostic Codes 6000 through 6017 are not for application.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6000-17 (2008).  

The Board notes that the October 2006 VA examination revealed findings of trace injection, bilaterally, in the conjunctiva and sclera.  However, the medical evidence does not demonstrate active, chronic conjunctivitis with symptoms such as red, thick conjunctivae or mucous secretion.  Additionally, VA examiners have not found that the Veteran has any visual impairment or disfigurement as the result of his in-service injury.  38 C.F.R. § 4.84a, Diagnostic Code 6018 (2008).  Furthermore, Diagnostic Code 6018 does not provide for a disability rating in excess of 10 percent.  Thus, while the Veteran carries at least a historical diagnosis of conjunctivitis, the medical evidence has found either none or minimal residuals related to that diagnosis, and none of the medical evidence has linked any loss of visual acuity or disfigurement to the in-service acid-splash injury.  With minimal evidence of disability related to conjunctivitis, and with the Veteran currently in receipt of the maximum schedular evaluation, the Board does not find this diagnostic code provides the basis for a higher disability rating than that already assigned.

Additionally, there is no evidence that residuals of acid-splash injury include ptosis; ectropion; entropion; lagophthalmos; loss of eyebrows; optic neuropathy; cataracts; aphakia; paralysis of accommodation; dacryocystitis; loss of portion of eyelids; dislocation of crystalline lens; pterygium; or keratoconus.  As such, Diagnostic Codes 6019, 6020, 6021, 6022, 6023, 6024, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6034, and 6035 do not apply.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6019-24, 6026-35 (2008).  

The Board recognizes the Veteran's lay statements attesting to symptoms of pain, irritation, dryness, and no hair on his eye lids, as well as his statements concerning scar tissue, his frequent use of eye drops, problems with night vision and bright lights, and inability to have eye surgery.  The Board notes that lay persons can attest to observable symptomatology, and the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, the Board acknowledges the Veteran's statements that a private physician previously told him that he had damage to his eyes.  However, the Veteran has not provided further information regarding the private physician, nor does the clinical evidence support the Veteran's statements with respect to any such damage.  Furthermore, a layperson without medical training is not qualified to render medical opinions regarding the diagnosis and etiology of certain disorders and disabilities, such as scar tissue and impairment of vision.  See 38 C.F.R. § 3.159(a)(1).  

Finally, these statements must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  Here, the Board finds the objective medical evidence does not support the Veteran's assertions regarding scar tissue and impairment of vision related to residuals of acid-splash injury.  In addition, the clinical determinations demonstrate consideration of the Veteran's statements and provide the information necessary to rate the Veteran's disability under the rating criteria.  VA examiners diagnosed madarosis, conjunctivitis, blepharitis, loss of eyelashes, and dry eye syndrome based on the clinical findings and the Veteran's reported symptoms of irritation and pain.  Consequently, when considering all the evidence, including the lay statements and medical evidence, the Board finds that the Veteran's service-connected residuals of acid-splash injury do not warrant an evaluation in excess of 10 percent at any time during the pendency of the appeal.  

 As a result, the Board finds the evidence does not support the criteria for a disability rating in excess of 10 percent for residuals of acid-splash injury, to include madarosis, conjunctivitis, blepharitis, loss of eyelashes, and dry eye syndrome, at any time during the pendency of the appeal.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against an evaluation in excess of that already assigned, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned herein inadequate.  The Veteran's residuals of acid-splash injury are evaluated as a disease of the eye, the criteria of which is found by the Board to specifically contemplate the level of impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.84a, Diagnostic Code 6024.  Throughout the appeal period, the Veteran's service-connected residuals of acid-splash injury were manifested by pain, intermittent irritation, floaters, inflammation of the eyelids, loss of eyelashes, and dryness.  The Veteran has also asserted that his symptoms warrant a higher disability rating based on the frequent use of eye drops, problems with night vision and glare, and inability to have eye surgery.  However, the Board does not find that this presents an unusual or exceptional disability picture with respect to symptoms of an eye disease.  Diagnostic Code 6024 provides a 10 percent evaluation for complete, unilateral or bilateral loss of eyelashes.  As noted above, the Board has also considered and ruled out the application of other diagnostic codes.  In this case, comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's minimal disability level and symptomatology.  In addition, the evidence does not indicate that residuals of acid-splash injury have caused the Veteran to frequently miss work or have required frequent hospitalization.  The Board, therefore, has determined that referral of this claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Total disability rating based on individual unemployability (TDIU)

The Court has held that a claim of entitlement to a TDIU is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has not asserted that he is totally unemployable as the result of residuals of an acid-splash injury or that any such residuals have affected his ability to perform his work duties.  In this case, the evidence indicates that the Veteran has been gainfully employed throughout the pendency of the appeal.  Accordingly, the Board concludes that a claim of entitlement to a TDIU has not been raised by the record.


ORDER

An initial disability rating in excess of 10 percent for residuals of acid-splash injury, to include madarosis, conjunctivitis, blepharitis, loss of eyelashes, and dry eye syndrome, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


